In an action to recover upon instruments for the payment of money only, plaintiffs appeal from an order of the Supreme Court, Richmond County, dated August 30, 1971, which denied their motion for summary judgment in lieu of a complaint (CPLR 3213) and granted defendant’s cross motion to dismiss the action for lack of personal jurisdiction. Order modified by striking therefrom the second decretal paragraph, which granted the cross motion and by substituting therefor a provision denying the cross motion. As so modified, order affirmed, with $10 costs and disbursements to appellants. The record indicates that one Salvatore Conforti, at the request of defendant, a non-domiciliary, solicited plaintiffs in the State of New York for the purposes of having them enter into a business proposition with defendant. In addition, Confqrti arranged a meeting between the parties in Pennsylvania; and, even subsequent thereto, he received instructions from defendant regarding the transaction and delivered relevant documents from defendant to plaintiffs in New York, Under these circumstances, defendant, through Conforti, engaged in purposeful activity and transacted business within this State so as to subject himself to the personal jurisdiction of the courts of this State within the meaning of CPLR 302 (subd. [a], par. 1) (Parke-Bernet Galleries v. Franklyn, 26 N Y 2d 13; Hodom v. Stearns, 32 A D 2d 234). Plaintiffs’ mlotion for summary judgment, however, was properly denied, since issues of fact were raised by the affidavits submitted to Special Term which can only be resolved at trial. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.